NONPRECEDENTIAL DISPOSITION
                           To be cited only in accordance with
                                    Fed. R. App. P. 32.1




              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                 Submitted March 3, 2010*
                                  Decided March 10, 2010

                                           Before

                             JOEL M. FLAUM, Circuit Judge

                             MICHAEL S. KANNE, Circuit Judge

                             ILANA DIAMOND ROVNER, Circuit Judge

No. 09‐3326

DARREN D’WAYNE MORRIS,                          Appeal from the United States District
           Plaintiff‐Appellant,                 Court for the Eastern District of Wisconsin.

       v.                                       No. 07‐C‐295

PHILLIP A. KINGSTON, et al.                     Rudolph T. Randa,
     Defendants‐Appellees.                      Judge.




                                         O R D E R

      Darren D’Wayne Morris sued a number of prison officials, claiming that he
missed meals, showers, and recreation time because his hearing disability prevented


       *
        After examining the briefs and the record, we have concluded that oral argument is
unnecessary.  Thus, the appeal is submitted on the briefs and the record.  See FED. R. APP. P.
34(a)(2)(C).
No. 09‐3326                                                                         Page 2

him from complying with prison rules.  The district court granted summary judgment
for the defendants.  We affirm.

       The facts are uncontested.  Morris is a Wisconsin prisoner who was housed in the
segregation unit at the Waupun Correctional Institution in August 2006.  (He was
transferred to Columbia Correctional Institution in October 2006.)  Prisoners in
segregation at Waupun were alerted to receive their meals, showers, and other
essentials by an audio tone sounded over the intercom.  If a prisoner did not stand at his
cell door when the tone sounded, prison officials assumed that he was refusing the meal
or shower.  Because Morris suffered from hearing loss in both ears, and at the time had
only one functional hearing aid, he could not always hear the tone; he says he missed
out on 17 meals between August 4 and August 27.  He also sometimes missed showers
and recreation, and on eight occasions was not given his medication.  (Morris took three
prescriptions to treat depression, psychosis, and a fungal infection on his foot.)  Morris
alerted prison officials numerous times that he had a hearing impairment, requesting a
placard for his door so that he would not miss meals or medication.  A placard was
placed on his door on August 21, though he continued to miss a few meals after that
date.

       Morris sued for damages and injunctive relief under the Eighth and Fourteenth
Amendments and Title II of the Americans with Disabilities Act, 42 U.S.C. §§
12131–12134.  He claimed that the defendants knew about his disability but deliberately
disregarded his needs by passing him over for meals and medication.  Morris also
claimed that the prison’s policy requiring him to respond to an audio cue in order to get
essential needs violated the ADA, which prohibits discrimination in the provision of
public services.  42 U.S.C. § 12132; Wis. Cmty. Servs., Inc. v. City of Milwaukee, 465 F.3d
737, 750 (7th Cir. 2006).  He sought damages under the ADA for deprivation of food and
medicine, and injunctive relief requiring Waupun to redesign lunchroom facilities to
ensure that those with hearing disabilities would be safe even though they could not
respond to an audible alarm.

       The district court granted summary judgment to the defendants.  The court
concluded that missing a few meals and doses of medicine did not so seriously deprive
Morris as to violate the Eighth Amendment.  Moreover, the court concluded that Morris
had not established that the defendants were deliberately indifferent to his needs for
food and medicine, and that the prison officials were at most negligent.  As for the ADA
claims, the court concluded that his request for injunctive relief was mooted by his
transfer from Waupun, and that his failure to make out an Eighth Amendment claim
No. 09‐3326                                                                               Page 3

doomed his request for damages, which are available under Title II only for
constitutional violations. 



        On appeal, Morris contends that the district court improperly granted summary
judgment for the defendants.  He maintains that a genuine issue exists concerning how
seriously he was affected by missing food and medicine.  He also contends that his
request for injunctive relief was not moot because, as a prisoner serving a life sentence,
he is likely to be transferred back to Waupun at some later point.

       The Eighth Amendment requires prison officials to provide adequate food,
clothing, shelter, and medical care to prisoners.  Farmer v. Brennan, 511 U.S. 825, 832
(1994); Sain v. Wood, 512 F.3d 886, 893 (7th Cir. 2008).  To establish an Eighth
Amendment violation, a prisoner must show that he has been severely harmed and that
prison officials were deliberately indifferent to that harm.  Farmer, 511 U.S. at 834;
Collins v. Seeman, 462 F.3d 757, 760 (7th Cir. 2006). This requires that prison officials
knew about a substantial risk of harm to the inmate and refused to act to prevent that
harm.  Farmer, 511 U.S. at 837; Dale v. Poston, 548 F.3d 563, 569 (7th Cir. 2008).  Mere
negligence—even gross negligence—does not violate the Constitution.  Lee v. Young, 533
F.3d 505, 509 (7th Cir. 2008).

       Morris argues that his weight loss while in segregation belies the district court’s
conclusion that he suffered no serious harm.  But as the district court noted, he was
examined five times by medical staff during his 24‐day stay in segregation, and the staff
noted no serious medical problem related to weight loss or otherwise caused by missing
food or medicine.  Whether or not the 17‐day delay in placing the placard outside his
cell suggests a failure to provide adequate care, Morris cannot establish a constitutional
violation because he has not shown that missing his meals or medicine caused serious
harm or lasting detriment.  See Freeman v. Berge, 441 F.3d 543, 547 (7th Cir. 2006)
(concluding that even a 45‐pound weight loss would not support a claim without
evidence of serious suffering or lasting harm); Smith v. Carpenter, 316 F.3d 178, 187 (2d
Cir. 2003) (upholding jury’s finding that missing one week of HIV medication did not
cause serious injury); Zentmyer v. Kendall County, Ill., 220 F.3d 805, 811‐12 (7th Cir. 2000)
(concluding that missing some doses of medicine was not a constitutional violation
without showing of serious harm).

      As for his ADA claims, although Morris correctly notes that Title II applies to
prisoners, see Pa. Dep’t of Corr. v. Yeskey, 524 U.S. 206, 210 (1998); Stanley v. Litscher, 213
No. 09‐3326                                                                             Page 4

F.3d 340, 343 (7th Cir. 2000), the district court correctly rejected his request for injunctive
relief.  “[W]hen a prisoner who seeks injunctive relief for a condition specific to a
particular prison is transferred out of that prison, the need for relief, and hence the
prisoner’s claim, become moot.”  Lehn v. Holmes, 364 F.3d 862, 871 (7th Cir. 2004); see also
Higgason v. Farley, 83 F.3d 807, 811 (7th Cir. 1996).  Morris was transferred to Columbia
in October 2006, and he needed to provide more than just his conjecture of a possible
return to Waupun to stave off dismissal for mootness.  Preiser v. Newkirk, 422 U.S. 395,
403 (1975); Moore v. Thieret, 862 F.2d 148, 150 (7th Cir. 1988).

        But his claim for damages based on past conduct is not mooted by his transfer. 
Ortiz v. Downey, 561 F.3d 664, 668 (7th Cir. 2009).  The district court correctly recognized
that Title II creates a private cause of action for damages against states for conduct that
violates the Fourteenth Amendment, and so Title II abrogates state sovereign immunity
at least for those claims that independently violate the Constitution.  United States v.
Georgia, 546 U.S. 151, 159 (2006); Toeller v. Wis. Dep’t of Corr., 461 F.3d 871, 874 (7th Cir.
2006).  As the district court properly stated, though, Morris’s inability to establish an
Eighth Amendment claim forecloses this avenue for relief.

       But the district court did not note that in Georgia the Court left open the question
whether the ADA could validly abrogate sovereign immunity for non‐constitutional
violations.  546 U.S. at 159.  In reserving this question, the Court instructed lower courts
to determine in the first instance, claim by claim, whether Congress’s purported
abrogation of sovereign immunity is valid when the challenged conduct violates the
ADA but not the Constitution.  Georgia, 546 U.S. at 159. 

        But Title II only provides for damages if a public official intentionally
discriminates because of disability.  See Bd. of Educ. of Twp. High Sch. Dist. No. 211 v.
Ross, 486 F.3d 267, 278 (7th Cir. 2007); Lovell v. Chandler, 303 F.3d 1039, 1056 (9th Cir.
2002); Delano‐Pyle v. Victoria County, Tex., 302 F.3d 567, 574 (5th Cir. 2002).  And Morris
has not shown that any discrimination he suffered was intentional.  Prison officials
initially subjected him to their policy requiring prisoners in segregation to respond to an
audio cue.  But Morris’s complaints about not being able to hear the audio cue were
heeded by the prison administrators, who placed a placard outside his cell to alert
guards that he had a hearing disability, and the administrators followed up by sending
the guards a memorandum regarding his condition.  The fix was simple, low‐cost,
low‐tech, and effective to boot—within days Morris stopped missing meals.  One
wonders why then it took seventeen days to implement.  Prison officials’ initial failure
to accommodate Morris’s disability might at worst constitute negligence, but negligence
No. 09‐3326                                                                             Page 5

alone cannot support a Title II claim.  See, e.g., Duvall v. County of Kitsap, 260 F.3d 1124,
1139 (9th Cir. 2001) (concluding that bureaucratic negligence would not establish
intentional discrimination).  Because Morris presented no evidence to support a
damages claim under the ADA for intentional discrimination, we need not reach the
question whether the ADA validly abrogates Wisconsin’s sovereign immunity.

                                                                                 AFFIRMED.